NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HECTOR CAMARENA,                                No. 16-56233

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01152-LAB-DHB

 v.
                                                MEMORANDUM*
CUSTOMS AND BORDER
PROTECTION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Hector Camarena appeals pro se from the district court’s order denying his

motion for relief from the judgment following the dismissal of his action without

prejudice for failure to pay the filing fee. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Casey v. Albertson’s Inc., 362 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1254, 1257 (9th Cir. 2004). We affirm.

       The district court did not abuse its discretion by denying Camarena’s motion

for relief from the judgment because Camarena did not identify any grounds for

such relief from the judgment. See Fed. R. Civ. P. 60(b); United Nat’l Ins. Co. v.

Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009) (setting forth grounds

for relief).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                       16-56233